Case 3:20-cv-00248-CRE Document 1-3 Filed 12/08/20

       
 

cK IN- et
Shave Lotion
Shampoo &
Body Wash

& xerep!

 

D
le of hay Pod =

aRgvt ‘

‘Not eoaquete sos?

DIRECTIONS:

As a shave lotion: Wet skin and squeeze gel
ono fingertips. Spread ge! evenly on skin and
shave. As a body wash: Squeeze body wash
onto wet hand or wash cloth. Apply, lather
and rinse, As a shampoo: Wet hair, apply

shampoo, work up a rich lather and rinse,

INGREDIENTS:

Water, Sodium Laureth Sulfate,
Cocamidopropy! Betaine, Cacamide MEA,
Sodium Chloride, PEG~150 Distearate,
Methylparaben, Citric Acid, Fragrance, DMOM
Hydantoin, Vitamin &, Hydrolized Silk,

CAUTION: FOR EXTERNAL USE ONLY,
KEEP AWAY FROM REACH GF CHILDREN,

|

7°00208
Distributed by:

iy

° <

NWI, Inc., Nashville, TN 37228 ae

THADE USA www.nwiine.com RECYCLE

 

 

 

  

 

 

FOI

Toe. oc less $122 ~
a

Page 1 of 1
